                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE:      AMERICAN MEDICAL SYSTEMS, INC.
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                  MDL 2325


THIS DOCUMENT RELATES TO:

REBECCA L. BONACCI,

                                     Plaintiff,

v.                                                          Civil Action No. 2:13-cv-32625

AMERICAN MEDICAL SYSTEMS, INC.,

                                     Defendant.


                         MEMORANDUM OPINION AND ORDER


         On January 11, 2019, a Suggestion of Death was filed by defendant's counsel suggesting

the death of Rebecca L. Bonacci during the pendency of this civil action. [ECF No. 16].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 259

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: American Medical Systems, Inc.,

Pelvic Repair System Products Liab. Litig., 2:12-md-2325 [ECF No. 6347], the time to substitute

a proper party for the deceased party has expired and there has been no motion to substitute the

deceased party. Rebecca L. Bonacci is the only plaintiff named in this civil action.

         The court ORDERS that pursuant to Rule 25(a) and PTO # 259, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.
       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER: January 16, 2020




                                             2
